NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ERIC UNDRA ALLEN,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5108
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 13-CV-0339, Judge Lynn J. Bush.
                 ______________________

               Decided: October 16, 2013
                ______________________

   ERIC UNDRA ALLEN, of Five Points, Alabama, pro se.

    MEEN GEU OH, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
FRANKLIN E. WHITE, JR., Assistant Director.
                 ______________________

     Before LOURIE, DYK, and O’MALLEY, Circuit Judges.
2                                                ALLEN   v. US



PER CURIAM.
    Eric Undra Allen (“Allen”) appeals from the decision
of the United States Court of Federal Claims (“Claims
Court”) dismissing his complaint for lack of jurisdiction
and denying his motion to transfer. Allen v. United
States, No. 13-339 C (Fed. Cl. June 7, 2013) (“Opinion”).
Because the court did not err in dismissing Allen’s com-
plaint and denying the motion to transfer, we affirm.
                       BACKGROUND
    Allen previously filed suit against various health care
providers in the United States District Court for the
Middle District of Alabama. See Allen v. E. Ala. Med.
Ctr., No. 3:12-cv-485-MHT-SRW, 2012 WL 5505084 (M.D.
Ala. Nov. 13, 2012). The district court dismissed that
complaint, finding that Allen had not alleged facts suffi-
cient to state a claim. Allen, 2012 WL 5505084, at *1
(M.D. Ala. Nov. 13, 2012). Allen did not appeal that
decision to the Eleventh Circuit. Opinion at 2.
    Allen next filed suit in the Claims Court seeking
damages from the United States based on alleged improp-
er actions of district court officials, including the chief
judge, the district court judge, the chief magistrate judge,
and the clerk of the court. Id. He alleged that the district
court’s dismissal of his complaint deprived him of the
opportunity to fully litigate and possibly settle his claims,
leading to new violations of various constitutional
amendments, statutes, and court rules. Id. at 4–6. Allen
sought an award of $800,000,000.00. Id. at 2.
    The Claims Court reviewed Allen’s claims but found
that none of the alleged violations was tied to an underly-
ing money-mandating provision of law that would support
the Claims Court’s jurisdiction under the Tucker Act. Id.
at 6. Specifically, the court found that the protections
provided by the Fourth, Fifth, and Fourteenth Amend-
ments were not money-mandating. Id. at 4. Additionally,
ALLEN   v. US                                              3



the court found that the Americans with Disabilities Act
of 1990 (ADA) and the Alternative Dispute Resolution Act
of 1998 (ADR Act) were not money-mandating. Id. at 5.
Allen also cited alleged violations of various district court
rules and procedures in the administration of his case,
which the Claims Court found were also not money-
mandating. The court thus found that it lacked jurisdic-
tion because Allen had failed to base his claims on money-
mandating statutes and accordingly dismissed his case.
Id. at 6. The Claims Court also denied Allen’s motion to
transfer, finding that transfer was not in the interest of
justice. Id. at 7.
   Allen appealed to this court. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    Whether the Claims Court possesses jurisdiction over
a claim is a question of law subject to de novo review.
Western Co. v. United States, 323 F.3d 1024, 1029 (Fed.
Cir. 2003). We review the denial of a motion to transfer
for an abuse of discretion; however, issues of law related
to that motion are reviewed de novo. Zoltek Corp. v.
United States, 672 F.3d 1309, 1314 (Fed. Cir. 2012)
    Allen argues that the Claims Court possesses subject
matter jurisdiction over claims for monetary relief based
on the Constitution and various statutes. He also asserts
that granting his motion to transfer would have been in
the interest of justice. The government responds that the
Claims Court correctly addressed each of the statutory
and constitutional bases that Allen asserted for subject
matter jurisdiction, and found that none of them was
money-mandating. The government also contends that
the Claims Court properly concluded that transfer of
Allen’s case was not in the interest of justice.
   We agree with the government. The Tucker Act, 28
U.S.C. § 1491, limits the jurisdiction of the Claims Court
4                                                ALLEN   v. US



to claims for money damages against the United States
based on sources of substantive law that “can fairly be
interpreted as mandating compensation by the Federal
Government.” United States v. Navajo Nation, 556 U.S.
287, 290 (2009) (internal quotation marks omitted). Here,
the Claims Court properly determined that none of the
alleged violations was tied to money-mandating statutes
or provisions of law, leaving the Claims Court with no
jurisdiction to hear Allen’s claims.
    Allen relied on the Fourth, Fifth, and Fourteenth
Amendments in his amended complaint, but none of those
provisions provides jurisdiction under the Tucker Act.
See Brown v. United States, 105 F.3d 621, 623 (Fed. Cir.
1997) (finding Fourth Amendment claims outside of
Claims Court’s Tucker Act jurisdiction); Carruth v. United
States, 627 F.2d 1068, 1081 (Ct. Cl. 1980) (finding the
Fifth Amendment’s due process and equal protection
clauses not money-mandating); LeBlanc v. United States,
50 F.3d 1025, 1028 (Fed. Cir. 1995) (finding suits alleging
violations of the Fourteenth Amendment outside Claims
Court jurisdiction because it does not mandate payment
of money by the government).
     Allen additionally alleged that district court officials
violated his rights under the ADA, but the ADA is not a
money-mandating source of law. See Searles v. United
States, 88 Fed. Cl. 801, 805 (2009) (dismissing complaint
because, among other things, the Claims Court has no
jurisdiction over claims under the Americans with Disa-
bilities Act). Allen also relied on the ADR Act, but the
Claims Court correctly noted that the ADR Act has never
been held to be money-mandating and that the statute
cannot be read to compel the payment of money damages
by the United States. See 28 U.S.C. §§ 651–58 (offering
no basis for money damages against the United States).
   Regarding Allen’s motion to transfer, the Claims
Court was well within its discretion to deny that motion.
ALLEN   v. US                                             5



The Claims Court found that there was no obvious statute
of limitations problem barring Allen from filing a new suit
in the district court. Opinion at 7. The court also noted
that Allen’s complaint appeared to fail to state a claim
upon which relief could be granted. Id. For those rea-
sons, the court held that it would not be in the interest of
justice to transfer a case that had “virtually no chance of
success and a significant chance of consuming plaintiff’s
financial resources.” Id. The Claims Court thus was well
within its discretion to deny the motion to transfer and we
see no reason to disturb that holding.
    We have considered Allen’s remaining arguments and
conclude that they are without merit. For the foregoing
reasons, the decision of the Claims Court is
                       AFFIRMED
                          COSTS
   No costs.